Ladd, L
2 The claim of Vint was for wages earned in labor on the farm within 90 days previous to the levy of the writ of attachment. It was filed with the clerk, and it is said the statement should have been presented to the’ sheriff. Section 1020 of the Code requires that the employe “shall present to the officer levying' on such property, or to such receiver, trustee or assignee, or to the court having the custody of such property or from which such process issued,” the statement of his claim. Here the process, i. e. the writ of attachment, issued out of the district court of Audubon county, the statement was presented to that court by filing with the clerk, and the statute thereby literally complied with. That inconvenience might result in supposed situations does not furnish adequate reason for departing from the plain language of the law.'
*1563 *155II. But is the lien for wages, in such a case, superior to that for .rent ? The landlord has a “lien for his rent *156upon all crops grown upon the leased premises and upon any other personal property of the tenant which has been. used or kept thereon during the term and not exempt from execution.” Code, section 2992. Section 4019 of the Code provides that, “when the property of any person shall be seized upon by any process of any court, * * the debts owing the employes for labor performed within 90 days next preceding the seizure, * * * to an amount not exceeding $100 to each person, shall be a preferred debt and paid in full.” Were this all, there might be some ground for saying the statutes are in conflict. That matter is disposed of by section 4022: “Claims of employes for labor, if not contested, or if alloAved after contest, shall have priority over all claims against or liens upon such property, except prior mechanics’ liens for labor in opening and developing coal mines as allowed by law.” The legislature has, in plain and unambiguous language, made the claims for labor superior to the landlord’s lien, so that there is no room for construction. This is in accord with the ruling in Reynolds v. Black, 91 Iowa, 1, and St. Paul Title Ins. & Trust Co. v. Diagonal Goal Co., 95 Iowa, 551. Notwithstanding exceptional situations, suggested by appellantwe deem these statutes, protecting the wage-earner, who usually contributes to preserve, enhance, or create the property seized, just and equitable, and they should receive a fair and liberal -interpretation. Reynolds v. Black, supra; Bass v. Doerman, 112 Ind. Sup. 390 (14 N. E. Rep. 377) ; Bank v. Blade, 129 Ind. Sup. 539 (29 N. E. Rep. 396). But for them, because of the comparatively small amount owing each laborer and his financial inability to protect this in litigation, he would be without any practicable remedy. • — Affirmed.
Granger, C. J., not sitting.